   Case: 1:18-cv-08533 Document #: 39 Filed: 05/18/20 Page 1 of 12 PageID #:933




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

JULIE ANNE K.,                                 )
                                               )
              Plaintiff,                       )
                                               )
             v.                                )   No. 18 C 8533
                                               )
ANDREW M. SAUL,                                )   Magistrate Judge Finnegan
Commissioner of Social Security,               )
                                               )
              Defendant.                       )

                                           ORDER

       Plaintiff Julie Anne K. seeks to overturn the final decision of the Commissioner of

Social Security (“Commissioner”) denying her applications for Disability Insurance

Benefits (“DIB”) and Supplemental Security Income (“SSI”) under Titles II and XVI of the

Social Security Act.       The parties consented to the jurisdiction of the United States

Magistrate Judge pursuant to 28 U.S.C. § 636(c), and Plaintiff filed a brief explaining why

the Commissioner’s decision should be reversed or the case remanded.                    The

Commissioner responded with a competing motion for summary judgment in support of

affirming the decision. After careful review of the record and the parties’ briefs, the Court

agrees with Plaintiff that the case must be remanded for further proceedings.

                                       BACKGROUND

       Plaintiff applied for DIB and SSI on February 24, 2015, alleging in both applications

that she became disabled on August 1, 2010 due to depression, post-traumatic stress

disorder (“PTSD”), manic psychosis, mania, anxiety, and sexual assault. (R. 198-210,

258). Born in 1980, Plaintiff was 35 years old at the time of her applications, making her

a younger person. (R. 198); 20 C.F.R. § 404.1563(c); 20 C.F.R. § 416.963(c). She lives
   Case: 1:18-cv-08533 Document #: 39 Filed: 05/18/20 Page 2 of 12 PageID #:934




with her parents and has a bachelor of science degree in environmental science and a

teaching certificate in general science. (R. 34-35, 611). Plaintiff worked as a substitute

teacher for many years dating back to September 2002. Though she continued to do

some substitute teaching after the August 1, 2010 alleged disability onset date, it did not

rise to the level of substantial gainful activity. (R. 37, 259).

       The Social Security Administration denied Plaintiff’s applications initially on July

23, 2015, and again upon reconsideration on February 4, 2016. (R. 55-103). Plaintiff

filed a timely request for a hearing and appeared before administrative law judge Janice

M. Bruning (the “ALJ”) on June 15, 2017. (R. 31). The ALJ heard testimony from Plaintiff,

who was represented by counsel, and from vocational expert Gary Wilhelm (the “VE”).

(R. 33-54).    On October 17, 2017, the ALJ found that Plaintiff’s affective disorder

(depression), mood disorder, schizoaffective disorder, bipolar disorder, and PTSD are

severe impairments, but that they do not meet or equal any of the listed impairments in

20 C.F.R. Part 404, Subpart P, Appendix 1. (R. 18-20). After reviewing the evidence, the

ALJ concluded that Plaintiff retains the residual functional capacity (“RFC”) to perform a

full range of work, with the following nonexertional limitations: she can understand,

remember, and carry out no more than simple routine tasks; she is limited to performing

the same tasks day in and day out with no public contact and no more than occasional

contact with coworkers and supervisors; she cannot handle strict quotas or engage in

work where she is “being checked up on during the workday to see if she is on pace with

a goal/quota or with other employees,” but she can do work where performance is

measured by what is completed at the end of the workday; and she cannot be placed in




                                               2
     Case: 1:18-cv-08533 Document #: 39 Filed: 05/18/20 Page 3 of 12 PageID #:935




“teamwork situations” requiring her to work with others to complete tasks, but she can

work independently. (R. 20-24).

        The VE testified that a person with this RFC and Plaintiff’s background would be

able to perform a significant number of jobs available in the national economy, including

linen room attendant, laundry sorter, or counter supply worker. The ALJ accepted this

testimony and concluded that Plaintiff has not been disabled at any time from the August

1, 2010 alleged disability onset date through the date of the decision. (R. 24-25). The

Appeals Council denied Plaintiff’s request for review, leaving the ALJ’s decision as the

final decision of the Commissioner and, therefore, reviewable by this Court under 42

U.S.C. §§ 405(g) and 1383(c)(3). See Haynes v. Barnhart, 416 F.3d 621, 626 (7th Cir.

2005); Whitney v. Astrue, 889 F. Supp. 2d 1086, 1088 (N.D. Ill. 2012).

        In support of her request for reversal or remand, Plaintiff argues that the ALJ: (1)

erred in evaluating her statements regarding the limiting effects of her symptoms; (2)

improperly disregarded statements from Plaintiff’s parents; and (3) erred in weighing the

opinion evidence of record. For the reasons discussed below, this Court agrees with

Plaintiff that the case must be remanded for further consideration of the opinion of her

treating psychiatrist, Patricia Roy, M.D.

                                       DISCUSSION

A.      Standard of Review

        Judicial review of the Commissioner’s final decision is authorized by the Social

Security Act. 42 U.S.C. §§ 405(g), 1383(c)(3). In reviewing this decision, the Court may

not engage in its own analysis of whether Plaintiff is severely impaired as defined by the

Social Security regulations. Young v. Barnhart, 362 F.3d 995, 1001 (7th Cir. 2004). Nor




                                             3
     Case: 1:18-cv-08533 Document #: 39 Filed: 05/18/20 Page 4 of 12 PageID #:936




may it “‘displace the ALJ’s judgment by reconsidering facts or evidence or making

credibility determinations.’” Castile v. Astrue, 617 F.3d 923, 926 (7th Cir. 2010) (quoting

Skinner v. Astrue, 478 F.3d 836, 841 (7th Cir. 2007)). The Court “will reverse an ALJ’s

determination only when it is not supported by substantial evidence, meaning ‘such

relevant evidence as a reasonable mind might accept as adequate to support a

conclusion.’” Pepper v. Colvin, 712 F.3d 351, 361-62 (7th Cir. 2013) (quoting McKinzey

v. Astrue, 641 F.3d 884, 889 (7th Cir. 2011)).

        In making its determination, the Court must “look to whether the ALJ built an

‘accurate and logical bridge’ from the evidence to her conclusion that the claimant is not

disabled.” Simila v. Astrue, 573 F.3d 503, 513 (7th Cir. 2009) (quoting Craft v. Astrue,

539 F.3d 668, 673 (7th Cir. 2008)). The ALJ need not, however, “‘provide a complete

written evaluation of every piece of testimony and evidence.’” Pepper, 712 F.3d at 362

(quoting Schmidt v. Barnhart, 395 F.3d 737, 744 (7th Cir. 2005) (internal citations and

quotation marks omitted)). When the ALJ’s decision “‘lacks evidentiary support or is so

poorly articulated as to prevent meaningful review,’ a remand is required.” Hopgood ex

rel. L.G. v. Astrue, 578 F.3d 696, 698 (7th Cir. 2009) (quoting Steele v. Barnhart, 290

F.3d 936, 940 (7th Cir. 2002)).

B.      Five-Step Inquiry

        To recover DIB or SSI, a claimant must establish that she is disabled within the

meaning of the Social Security Act.1 Shewmake v. Colvin, No. 15 C 6734, 2016 WL

6948380, at *1 (N.D. Ill. Nov. 28, 2016). A claimant is disabled if she is unable to perform

“any substantial gainful activity by reason of any medically determinable physical or


1
       Because the regulations governing DIB and SSI are substantially identical, for ease of
reference, only the DIB regulations are cited herein.


                                             4
     Case: 1:18-cv-08533 Document #: 39 Filed: 05/18/20 Page 5 of 12 PageID #:937




mental impairment which can be expected to result in death or which has lasted or can

be expected to last for a continuous period of not less than 12 months.” 20 C.F.R. §§

404.1505(a), 416.905(a). In determining whether a claimant suffers from a disability, an

ALJ must conduct a standard five-step inquiry, which involves analyzing: “(1) whether the

claimant is currently employed; (2) whether the claimant has a severe impairment; (3)

whether the claimant’s impairment is one that the Commissioner considers conclusively

disabling; (4) if the claimant does not have a conclusively disabling impairment, whether

he can perform his past relevant work; and (5) whether the claimant is capable of

performing any work in the national economy.” Kastner v. Astrue, 697 F.3d 642, 646 (7th

Cir. 2012) (citing 20 C.F.R. § 404.1520). If the claimant meets her burden of proof at

steps one through four, the burden shifts to the Commissioner at step five. Moore v.

Astrue, 851 F. Supp. 2d 1131, 1139-40 (N.D. Ill. 2012).

C.      Analysis

        1.    Dr. Roy’s Opinion

        Plaintiff argues that the case must be reversed or remanded because the ALJ

erred in giving little weight to the opinion from Plaintiff’s treating psychiatrist Dr. Patricia

Roy. A treating source opinion is entitled to controlling weight if it is “well-supported by

medically acceptable clinical and laboratory diagnostic techniques and is not inconsistent

with the other substantial evidence” in the record. 20 C.F.R. § 404.1527(c)(2); see

Minnick v. Colvin, 775 F.3d 929, 938 (7th Cir. 2015); Scott v. Astrue, 647 F.3d 734, 739

(7th Cir. 2011).     If the opinion is contradicted by other evidence or is internally

inconsistent, the ALJ may discount it so long as she provides an adequate explanation

for doing so. Punzio v. Astrue, 630 F.3d 704, 710 (7th Cir. 2011); Schaaf v. Astrue, 602




                                               5
   Case: 1:18-cv-08533 Document #: 39 Filed: 05/18/20 Page 6 of 12 PageID #:938




F.3d 869, 875 (7th Cir. 2010); Schmidt v. Astrue, 496 F.3d 833, 842 (7th Cir. 2007). That

is to say, the ALJ must offer “good reasons” for discounting a treating physician’s opinion,

Scott, 647 F.3d at 739, and then determine what weight to give it considering (1) the

length of the treatment relationship and frequency of examination, (2) the nature and

extent of the treatment relationship, (3) the degree to which the opinion is supported by

medical signs and laboratory findings, (4) the consistency of the opinion with the record

as a whole, (5) whether the opinion was from a specialist, and (6) other factors brought

to the attention of the ALJ. 20 C.F.R. § 404.1527(c)(2)-(6); see Simila, 573 F.3d at 515.

       Dr. Roy completed a Psychiatric Report of Plaintiff on April 9, 2015 at the request

of the Disability Determination Services (“DDS”). Dr. Roy started treating Plaintiff in

September 2014, shortly after she was hospitalized for nearly two weeks for “escalating

depression and psychotic symptoms,” including staring off into space and urinating on

herself. (R. 500, 538, 604). Plaintiff was hospitalized a second time in January 2015 with

“multiple behavioral abnormalities,” such as catatonic behavior, vague hallucinations, and

thoughts of suicide. (R. 396, 406, 604). In her April 2015 opinion, Dr. Roy diagnosed

Plaintiff with major depression, severe, with psychosis; and generalized anxiety disorder.

(R. 604). Plaintiff’s symptoms included depression, anxiety, paranoia, catatonia, odd

beliefs, and delusions. (Id.). With respect to Plaintiff’s mental status, Dr. Roy indicated

that her mood and affect were depressed, constricted, and tearful, and she exhibited slow

thought blocking. She was also influenced by others, distracted, and poorly organized

with auditory hallucinations, phobias, and ideas of reference. (R. 605). Dr. Roy opined

that Plaintiff still appeared somewhat confused despite taking Seroquel and Wellbutrin,

and struggled with limited concentration and distraction. (R. 606). As for Plaintiff’s ability




                                              6
   Case: 1:18-cv-08533 Document #: 39 Filed: 05/18/20 Page 7 of 12 PageID #:939




to perform tasks on a sustained basis without undue interruptions or distractions, Dr. Roy

stated it would depend on Plaintiff’s functioning that day: “Some days she can perform

tasks, other days she appears confused.” (R. 607).

      In assigning this opinion little weight, the ALJ noted that Dr. Roy did not explain

how Plaintiff “can travel out of state, go to work as a substitute teacher, attend Zen

classes, and learn to teach Zen classes.” (R. 23). It is not clear, however, why these

activities undermine Dr. Roy’s assessment, and the ALJ failed to provide any explanation

in that regard. Notably, Plaintiff had attended a Zen meditation retreat just before her

second hospitalization on January 5, 2015. Plaintiff’s father found her outside in subzero

temperatures without proper clothing after she attempted to go for a run. (R. 406, 562).

She exhibited catatonic behavior and had vague hallucinations about voices and echoes

in her environment, as well as thoughts of suicide. (R. 406, 563). Plaintiff reported that

she had stopped taking her medication while at the retreat to “see what happened.” (R.

563-64). On exam, Plaintiff was disheveled, fearful, anxious, restricted, and severely

dysphoric. She exhibited motor activity shaking, selective mutism, and negativism. Her

judgment and insight were both impaired and she expressed “assaultive ideas toward

animals.” (R. 564). Plaintiff remained in the hospital until January 14, 2015 when she

was discharged to a residential crisis center with a diagnosis of bipolar disorder, manic

episode, with psychotic features. (R. 454-55).

      After Plaintiff completed treatment at the residential crisis center on February 11,

2015, she went to visit her sister in California. (R. 580, 583). She also substitute taught

a few half days, which went well, worked for an after school program over the summer,

and continued to attend the Zen Center, which gave rise to a paid speaking engagement




                                            7
   Case: 1:18-cv-08533 Document #: 39 Filed: 05/18/20 Page 8 of 12 PageID #:940




about meditation practices.      (R. 593, 628, 630, 632, 645).         In July 2015 Plaintiff

participated in a 4-day job training program and told Dr. Roy that she planned to teach

during the regular school year. (R. 646). At her next visit with Dr. Roy on August 31,

2015, Plaintiff reported that she had taken a trip to the Black Hills to participate in a Native

American ceremony and was doing pretty well, but she had also stopped taking Wellbutrin

and Seroquel. (R. 647). On November 20, 2015, Plaintiff was substitute teaching and

felt comfortable in the job. (R. 661). But, she was still not taking Wellbutrin, believing she

did not need it anymore, and she refused further medication. (Id.). On December 12,

2015, Plaintiff ended up back in the hospital for 5 days following another psychotic

episode. (R. 650).

       The ALJ did not articulate how Plaintiff’s limited ability to travel, substitute teach,

and go to the Zen Center undermine Dr. Roy’s opinion that she nonetheless remains

incapable of fulltime work. The records show that Plaintiff has a history of psychotic

breaks followed by periods of improvement, then medication noncompliance leading to

another psychotic break. This cycle is common in individuals suffering from bipolar

disorder, as one symptom of the illness is an inability to appreciate the importance of the

medication. See Martinez v. Astrue, 630 F.3d 693, 697 (7th Cir. 2011) (“[P]eople with

serious psychiatric problems are often incapable of taking their prescribed medications

consistently.”); Spiva v. Astrue, 628 F.3d 346, 351 (7th Cir. 2010) (“[O]ne of the most

serious problems in the treatment of mental illness [is] the difficulty of keeping patients on

their medications.”). The ALJ noted that Plaintiff was “noncompliant at times with her

medication regimen” (R. 22), and “sometimes takes breaks from it” (R. 23), but she did




                                               8
   Case: 1:18-cv-08533 Document #: 39 Filed: 05/18/20 Page 9 of 12 PageID #:941




not explain how – or even whether – this factored into her assessment of Dr. Roy’s opinion

regarding Plaintiff’s functioning.

       The ALJ also discounted Dr. Roy’s opinion because she failed to cite specific

record evidence demonstrating that Plaintiff had good and bad days. (R. 23). To begin,

the DDS form does not ask for such record citations so it is not clear how this justifies

rejecting Dr. Roy’s opinion. Moreover, the treatment notes arguably show the fluctuating

nature of Plaintiff’s condition and the ALJ does not claim otherwise. Following her first

hospitalization in August-September 2014, Plaintiff had regular appointments with Dr. Roy

and a therapist, Sonya Kontorovich, LCPC.        On September 17, 2014, Plaintiff was

“somewhat incoherent” and needed her mother to provide much of the relevant

information. Ms. Kontorovich believed Plaintiff required “a higher level of care than

weekly therapy sessions” but Plaintiff refused. (R. 537). Throughout the rest of 2014,

Plaintiff showed good progress at some exams but routinely presented with symptoms of

anxiety and depression, with difficulty making decisions and communicating. (R. 538,

539, 542-43, 545, 547, 549, 551, 554, 556-57, 559). By January 2015, Plaintiff was back

in the hospital due to a psychotic episode. (R. 396).

       When Plaintiff was released from the residential crisis center in February 2015, her

psychiatrist and therapist once again reported good progress at several sessions while

noting Plaintiff still exhibited a depressed and anxious mood. (R. 581, 583, 586, 588-89).

In March 2015, Plaintiff was gaining insight into how to achieve confidence and overall

satisfaction in life (R. 586), but in June 2015 she admitted that she had not been adhering

to a structure, causing destabilization. (R. 640). Dr. Roy stated that Plaintiff presented

with “some superstitions” on July 31, 2015 and reported feeling “out of it” the previous




                                            9
   Case: 1:18-cv-08533 Document #: 39 Filed: 05/18/20 Page 10 of 12 PageID #:942




week. (R. 646). Nevertheless, Plaintiff was alert and oriented with linear thought process,

and her condition remained essentially stable through November 2015 even though she

was refusing medication. (R. 646-47, 661). As noted, however, Plaintiff was hospitalized

again on December 12, 2015 following another psychotic episode. (R. 650).

       Bipolar disorder is “by nature episodic and admits to regular fluctuations even

under proper treatment.” Jelinek v. Astrue, 662 F.3d 805, 814 (7th Cir. 2011). The ALJ

failed to explain why Dr. Roy’s observation that Plaintiff’s symptoms follow this pattern

was inaccurate, or point to evidence contradicting that assessment. See Punzio, 630

F.3d at 712 (ALJ erred in discounting treating psychiatrist’s opinion that was consistent

with her own treatment notes and medical records from other treating sources). Notably,

Plaintiff’s condition continued to fluctuate even after Plaintiff stopped seeing Dr. Roy in

late 2015 and started treating with psychiatrist Srinivas Ravanam, M.D. On February 9,

2016, Plaintiff was anxious, disheveled, defensive, and guarded with disorganized speech

and delusions. (R. 732). Dr. Ravanam documented poor attention span, poor impulse

control, and poor emotional regulation. (R. 732-33). On February 19, 2016, Dr. Ravanam

described Plaintiff as disengaged and withdrawn, noting she exhibited a high level of

anxiety and depression. Plaintiff was also “dissociative and non-responsive” during the

exam. (R. 735). Plaintiff’s difficulties with anxiety and mood instability persisted through

April 22, 2016, (R. 670, 674, 738, 676-77, 741), at which point Plaintiff told Dr. Ravanam

that she wanted to “discontinue a medication” and did not want refills. (R. 713). Dr.

Ravanam prescribed Wellbutrin and Zyprexa in any event (R. 715), but Plaintiff’s anxiety

was worse in May and June 2016, and in July 2016 she “self discontinued” Zyprexa due




                                            10
   Case: 1:18-cv-08533 Document #: 39 Filed: 05/18/20 Page 11 of 12 PageID #:943




to side-effects. (R. 749-50, 752-53, 756). On August 2, 2016, Plaintiff told her therapist

she was going back to work and wanted to discontinue her sessions. (R. 685).

       By January 2017, Plaintiff was doing worse again. (R. 731). In February 2017,

Dr. Ravanam noted that Plaintiff had started drinking to excess by herself to improve her

mood, though it was having the opposite effect. (R. 761). The following month, on March

2, 2017, Plaintiff reported that she had suffered a panic attack and had to call 911. She

was feeling more down and frustrated/irritated, with less motivation and concentration.

(R. 780-81). On March 13, 2017, Plaintiff told Dr. Ravanam that she was struggling with

nightmares and he assessed her condition as “worse.” (R. 767). In April 2017, however,

Plaintiff was once again doing better and trying to socialize with friends. (R. 773, 785).

       The ALJ did not adequately discuss these records, focusing instead on Plaintiff’s

ability to testify appropriately at the hearing, follow a recipe, drive, use a cellphone, email,

text, substitute teach part-time, and do some traveling. (R. 18-20). Yet a claimant may

have severe limitations despite being able to behave “pretty normally” during office visits,

Kangail v. Barnhart, 454 F.3d 627, 630 (7th Cir. 2006), and an “ability to struggle through

the activities of daily living does not mean that [a claimant] can manage the requirements

of a modern workplace.” Punzio, 630 F.3d at 712. As the Seventh Circuit has explained,

a person cannot hold down a full-time job if “half the time she is well enough that she

could work, and half the time she is not.” Bauer v. Astrue, 532 F.3d 606, 609 (7th Cir.

2008). Viewing the record as a whole, the ALJ failed to build a logical bridge between

the evidence and her conclusion that Dr. Roy’s opinion was entitled to little weight. The

case must be remanded for further consideration of this issue, including a discussion of




                                              11
   Case: 1:18-cv-08533 Document #: 39 Filed: 05/18/20 Page 12 of 12 PageID #:944




the episodic nature of Plaintiff’s bipolar disorder, the impact of her problems with

medication compliance, and her ability to function in a work setting on a sustained basis.

       2.     Remaining Arguments

       The Court does not find any specific error with respect to Plaintiff’s remaining

arguments but the ALJ should take the opportunity on remand to reassess all of the

medical and testimonial evidence of record in determining Plaintiff’s RFC, and consult

with a VE as appropriate regarding the availability of jobs Plaintiff is capable of performing.

                                       CONCLUSION

       For reasons stated above, Plaintiff’s request to reverse the decision of the

Commissioner of Social Security is granted and the Commissioner’s Motion for Summary

Judgment [32] is denied. Pursuant to sentence four of 42 U.S.C. § 405(g), the ALJ’s

decision is reversed, and this case is remanded to the Social Security Administration for

further proceedings consistent with this opinion.

                                               ENTER:



Dated: May 18, 2020                            ____________________________
                                               SHEILA FINNEGAN
                                               United States Magistrate Judge




                                              12
